    Case 5:19-cr-00058-OLG Document 1 Filed 02/06/19 Page 1 of 3




                     UNITED STATES DISTRICT COURT                  FEB   -6   O19

                      WESTERN DISTRICT OF TEXAS
                                                               CLEK. U.DSTRCT CLERK
                         SAN ANTONIO DIVISION                  WESTERN5T OF TEXAS

UNITED STATES OF AMERICA,


                 Plaintiff,
                                        AL1Q 5OG
                                           [VIO: 29 USC 501(c),
                                          Embezzlement and theft from
                                          a labor organization]


KAREN PIERCE,


                 Defendant.

     THE GRAND JURY CHARGES:

                       COUNTS ONE THROUGH EIGHT
                           [29 U.S.C.   §501(c)]

     1.   Plumbers Local 142, San Antonio, Texas, was one of 300

local unions of the United Association of Journeymen and

Apprentices of the Plumbing and Pipe Fitting Industry of the

United States and Canada.       Plumbers Local 142 represented

approximately 1,000 plumbers, pipefitters,         boilermakers,   and

HVAC technicians in 28 Texas counties and was engaged in an

industry that affected interstate commerce.

     2.   Defendant Karen Pierce was employed by Plumbers Local

142 as its bookkeeper and performed most of the bill paying

functions of the union.       By virtue of her position of trust and

the trust and reliance placed in her by Plumbers Local 142, its

directors, and officers, Defendant Pierce was a fiduciary.
   Case 5:19-cr-00058-OLG Document 1 Filed 02/06/19 Page 2 of 3




Defendant Pierce, because of her fiduciary position, owed the

union a duty of honest services, including the duty to safeguard

property entrusted to her care, the duty to account for the

property and transactions entrusted to her, and the duty to

disclose all material facts concerning the property and

transactions entrusted to her.

     3.    On or about the dates stated below, in the Western

District of Texas, Defendant,

                                KAREN PIERCE,

while employed as a bookkeeper by Plumbers Local 142, a labor

organization engaged in an industry affecting interstate

commerce, unlawfully and willfully embezzled, stole, and

converted to her own use and the use of others, money, funds,

securities, property, and assets of said labor organization in

the amount stated:

                       Date              Check           Amount

   COUNT 1           07/28/16            15872           $   600

   COUNT   2         08/05/16            15920           $1,400

   COUNT   3         09/26/16            15946           $1,000

   COUNT 4           10/14/16            15995           $2,500

   COUNT   5         12/28/16            16087           $1,200

   COUNT   6         03/24/17             2196           $1,000

   COUNT   7         06/07/17            16274           $3,080

   COUNT   8         06/23/17            16300           $3,500

                                     2
   Case 5:19-cr-00058-OLG Document 1 Filed 02/06/19 Page 3 of 3




     All in violation of Title 29, United States Code, Section

501(c)

                                  A TRUE BILL.




                                  Forepersn of the Grand Jury
JOHN F. BASH
United States Attorney
                       S.




J2(ES BLLANKINSHIP
Assistant United States     /torney




                                   3
